Citation Nr: 1752473	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as the result of in-service herbicide exposure.


REPRESENTATION

Veteran represented by:  Mark E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board notes that an unappealed February 2009 rating decision on this claim was final and reopened by the Board in November 2016.

This matter was previously before the board and remanded in July 2015 for further development.  In November 2016, the Board again remanded the Veteran's claim for further evidentiary development and readjudication.  Further development in substantial compliance with the Board's remand instructions has been completed.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  The Veteran served during the Vietnam War era, but his service during this time did not include duty in or visitation to the Republic of Vietnam; he has no qualifying service in Korea or Thailand, and he is not entitled to a presumption of herbicide (Agent Orange) exposure.

2.  The Veteran's diabetes mellitus type II is not related to his service.


CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus type II is not met.  38 U.S.C. §§ 1110, 1116(f), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Social Security Administration records, service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in February 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in July 2015 in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  The Veteran was provided with a VA examination and that report is associated with the claims file.  

In addition, this matter was again remanded November 2016 in order to associate with the claims file the Veteran's Deck Logs from the USS CACAPON from January through March 1973, and to provide the Veteran with a VA medical opinion.  The Deck Logs have been associated with the claims file, and a VA medical opinion was provided.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that he is entitled to service connection for diabetes mellitus. Specifically, the Veteran claims that he was exposed to herbicide agents during his service onboard the USS CACAPON, in inland waters of the Republic of Vietnam.  The Veteran also indicated that the onset of his diabetes was 1995, which is about two years after his discharge from his lengthy period of honorable military service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include diabetes mellitus.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R.  § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

The statutory provision specifically covering Agent Orange is 38 U.S.C. § 1116.  Under 38 U.S.C. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Diabetes mellitus is on the list of diseases that are presumptively related to exposure to herbicide agents.

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F3d 1168 (2008); VAOPGCPREC 27-97.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans, even if exposure to herbicide agents is not conceded, are not precluded from establishing service connection with proof of actual direct causation or evidence of actual exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Diabetes

With regard to his claim for diabetes mellitus, this condition is primarily claimed as due to exposure to Agent Orange.  During his February 2015 Board hearing, the Veteran asserted that he was of the opinion that he had diabetes as a result of exposure to herbicide agents during his service in Vietnam. The Veteran denied having problems with high or low blood sugar during service, or being diagnosed with diabetes mellitus during service.  He also stated that he was diagnosed with diabetes mellitus in 1995, approximately 2 years after separating from more than twenty years of honorable service.  A private medical professional noted in 2010 that he had diabetes for 15 years (this contention is discussed below).

Regarding exposure to herbicide agents, the Veteran testified that he served aboard the USS CACAPON and that the oiler vessel went into inland waters of the Republic of Vietnam.  He asserts that he was on gunner post while the ship remained in the harbor and 600 meters from land.  He contends that his ship was there for several hours then backed out of the harbor and went on its way.  Moreover, the Veteran specifically denied ever leaving the ship and go onto land in Vietnam.  

The Veteran submitted historical literature verifying that he served onboard the last voyage of the USS CACAPON 1972 to 1973, and that the last voyage took place in the Pacific Theatre.  The Veteran's military personnel records confirm his service onboard the USS CACAPON, and that he was entitled to hostile fire pay from January 1973 to March 1973.  However, the receipt of hostile fire pay alone does not establish that he had service in Vietnam.  Rather, it establishes is that the Veteran was aboard a ship while it participated in the Vietnam effort.

A letter dated December 5, 2016 from the National Archives and Records Administration (NARA) conducted a location review of the Deck Logs of the relevant period (January 1973 to March 1973) that the Veteran contends he was inland in the Republic of Vietnam.  NARA concluded that during the relevant period that the USS CACAPON was in Vietnam in Market Time Waters and there is no mention of herbicide agents being loaded onto or being on the ship.  There is no indication in the Deck Logs that the ship was inland, docked or that anyone exited the ship for land mass.

Furthermore, research of the USS CACAPON ship on which the Veteran served, documents that the ship did not lay anchor in any port in Vietnam (discussed below).  A review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list which is was last updated in November 2017, does not list the USS CACAPON as having been in the inland waters.

In Gray v. McDonald, 27 Vet. App. 313 (2016), the Court held that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay were designated as brown water) was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment. The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retained its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas, supra, made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion.  As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  In this regard, according to the Manual, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam. VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below. For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  M21-1, IV.ii.1.H.2.a.

Further, the following locations meet the criteria for inland waterways of the Republic of Vietnam: all rivers, from their mouth on the coast, or junction with adjoining coastal water feature, and throughout upstream channels and passages within Vietnam; rivers ending in bays or other offshore water features on the coastline end at a notional boundary line drawn across the junction between the river and the offshore water feature; the Mekong River and other rivers with prominent deltas begin at a line drawn across the mouth of each inlet on the outer perimeter of the landmass of the delta; all streams; all canals; and all navigable waterways inside the perimeter of land-type vegetation (e.g., trees and grasses, but not seaweed or kelp). This is particularly applicable to marshes found in the Rung Sat Special Zone and other Vietnam coastal areas.  M21-1, IV.ii.1.H.2.d.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. M21-1, IV.ii.1.H.2.b.

The Manual specifically notes that the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay. In this regard, it was noted that VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  M21-1, IV.ii.1.H.2.c.

Further, as of February 2, 2016, the VA herbicide exposure "ships list" was also updated to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, states as follows:

According to 38 CFR § 3.307 (a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam. However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore. Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay. These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.

To the extent that the Veteran is advocating that he was at a deep water Vietnam port, the Board notes that deep water ports do not constitute inland waters of Vietnam.  

Here, the Veteran testified that he was a gunner and the USS CACAPON is a warship, thus a blue water vessel and a not operating in inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

A thorough review of all these Bulletins does not reflect that the ship upon which the Veteran served, are part of the list of "brown water" ships, nor is there any indication that such docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  There is no evidence of such service in the Veteran's service personnel records either.  Further, the Veteran has never alleged that he actually stepped foot in Vietnam at any time.

As described, the evidence of record at this juncture does not rise to the level that the Veteran is presumed to have been exposed to herbicide agents while in service, and the Veteran has not provided any evidence to establish actual exposure to herbicide agents.

A Veteran may nevertheless establish service connection for diabetes mellitus by showing that it onset in service or within a year of service.

At his Board hearing, the Veteran stated that around 1993 or 1994 he started feeling bad, but did not know what was wrong.  He reported seeking medical treatment with complaints of constant thirst, and then as soon as he would drink even as much as a little bit of water, he would have to go to the bathroom.  He asserted that he could not drink anything without having to be close to the bathroom, which he indicated was what led to the later discovery of diabetes mellitus.

The Veteran acknowledged that he was not diagnosed with diabetes mellitus in service.  As such, his STRs are negative for any diagnosis of diabetes mellitus.
 
An April 2010, a private medical professional opined that the Veteran had been a diabetic for fifteen years (which would make the onset in approximately 1995).  However, taking this statement at its face does not establish a diagnosis of diabetes mellitus within a year of separation from service.
 
An October 2017 report from VA Pacific Island Health Care System indicated that a thorough search of records revealed that no records of treatment for the Veteran existed from the date of the Veteran's service discharge until October 1998.  The VA medical records dated after 1998 confirm the Veteran's current diagnosis of diabetes.

VA progress notes, dated after 1998, show that in June 1999, a VA treatment report indicated the Veteran's fasting blood sugar level was high at 196.  In December1999 his fasting blood sugar level was high at 367.  In August 2000 his fasting blood sugar level was high at 156.  However, no documentation of antidiabetic oral medication was provided.

In October 2002, the VA treatment records indicate that the Veteran was diagnosed with diabetes mellitus type 2 and was prescribed metformin and advised to have low carbohydrate diet.

In August 2015, the VA treatment records indicate that the Veteran's complication of the diabetes mellitus were diabetic retinopathy, diabetic peripheral neuropathy and diabetic nephropathy.

In October 2015, VA provided the Veteran with an examination, and the examiner opined that his diabetes was less likely than not related to a period of service.  However, because it was unclear whether the examiner had considered the Veteran's credible testimony before the Board at his February 2015 hearing, regarding symptomatology he experienced during service which he believes may have been indicative of the onset of his diabetes mellitus, which was first diagnosed approximately two years after service, per the Veteran's testimony, the examiner was asked to provide an addendum opinion.  

In November 2016, the examiner was asked to provide another medical opinion.  
The examiner concluded that a notation in October 2015 that the Veteran was first diagnosed with diabetes in 1993 was an error, and that upon review of the claim's file the examiner noted that there was no evidence of diagnosis and treatment for diabetes mellitus type 2 in service and prior to 2002.  He found no evidence of diagnosis and treatment for diabetes mellitus type 2 during the Veteran's military service.  Following service, the examiner noted that the Veteran was evaluated at Naval medical clinic in El Centro and his fasting blood sugar level was high in multiple occasions.  In June 1999, his fasting blood sugar level was 196.  In December 1999 his fasting blood sugar level was 367.  In August 2000 his fasting blood sugar level was 156.  No documentation of antidiabetic oral medication was given.  In October 2002, he was diagnosed to have diabetes mellitus type 2 and was
prescribed metformin and advised to have low carbohydrate diet.  Over the years, his diabetes was poorly controlled.  After a thorough review of the record, the examiner ultimately concluded that Veteran's diabetes was less likely than not (less than 50% probability) to have been incurred in or caused by the Veteran's military service.

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Board notes that there is no indication of diabetes mellitus during service.  The first indication of diabetes mellitus in the medical records is in 2002, almost 10 years after service.  The Veteran testified that around 1993 or 1994 he started feeling bad, but he admitted that he never complained to doctors during service and the record indicates that he did not seek VA treatment until around 1999 and was only diagnosed in 2002.  There are no VA or records that support his assertion that he was diagnosed with diabetes in 1993 or 1994, and the private medical notation that the Veteran had diabetes for fifteen years prior to 2010 does not have supporting rational or suggest that the medical professional reviewed the file, and even so would not place the onset within a year of service.  There is no competent opinion of record in support of the claim on a direct basis.  The VA examiners reviewed the claims file and provided rational for their opinions that the Veteran's diabetes is less likely than not related to his service.  Furthermore, there is no evidence of diabetes, within one year of separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a),(b).  Accordingly, the claims must be denied.

The Veteran primarily argues that service connection is warranted for diabetes mellitus based on his exposure to Agent Orange,  See 38 C.F.R. § 3.310 (2016)

The Veteran is shown to have served Vietnam on a Warship, from January 1973 to March 1973.  However, the Veteran was not on a ship presumed to have been exposed to Agent Orange and may not be presumed to have been exposed to herbicides such as Agent Orange.  See 38 U.S.C.A. § 1116.  Service connection for diabetes mellitus, type 2, is therefore not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, there is no competent opinion relating his claimed disability to exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the claim must be denied on this basis.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of a complex medical disease such as diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran credibly testified to the symptoms he experienced in service and in the years thereafter, but the medical professionals who considered the record, including this testimony ultimately found that the evidence of record did not support the onset of diabetes mellitus to a 10 percent level within a year of separation from service.  

It is also noted that while the Veteran has asserted that he may have been exposed to herbicide agents as a result of his ship anchoring inland in the Republic of Vietnam, there has not been any evidence presented to corroborate such an assertion, despite research in the deck logs of the ship.

Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding exposure to herbicide agents are not found to be sufficient to establish exposure to herbicide agents during service.

Although the Board is ultimately unable to grant the benefit sought, the Board would like to express its deep appreciation to the Veteran for his multiple decades of military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations. While the Veteran may have developed diabetes mellitus within several years of his time in service, such does not support service connection.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 
As described, the criteria for service connection for diabetes mellitus have not been met, and the Veteran's claim is denied.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


